Case 8:17-cv-01404-AAS Document 119-1 Filed 03/30/20 Page 1 of 7 PageID 1207




                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                                 TAMPA DIVISION

MELIDO PENA,

       Plaintiff,
                                               CASE NO.: 8:17-CV-1404-T-17AAS
vs.

RDI, LLC, a Florida Limited Liability
Company,

       Defendant.                         /

            DECLARATION OF KIMBERLY DE ARCANGELIS IN SUPPORT
               OF REASONABLE ATTORNEYS’ FEES AND EXPENSES


       I, Kimberly De Arcangelis, Esquire, make the following declaration pursuant to 28

U.S.C. §1746 and declare as follows:

       1.      My name is KIMBERLY DE ARCANGELIS. I am an attorney at the nationwide

law firm of Morgan & Morgan (“M&M”).

       2.      M&M is a national firm with over 500 attorneys, including attorneys that

 represent plaintiffs in a wide variety of employment matters, including individual and

 collective/class action litigation involving wage and hour claims.

       3.      M&M is the largest Plaintiff-side law firm in the United States.

       4.      As an attorney for M&M, I am responsible for prosecuting, as lead counsel,

 federal and state labor and employment claims, including claims arising under the Fair Labor

 Standards Act (“FLSA).

       5.      I undertook this representation on a purely contingent basis. Moreover, because

 our firm has finite resources, our acceptance of this case precluded me/us from accepting other

 wage and hour matters. Neither my firm, nor I have received compensation for the services we
Case 8:17-cv-01404-AAS Document 119-1 Filed 03/30/20 Page 2 of 7 PageID 1208




    have rendered in this case to date, from any source.

          6.      When I began working at Morgan & Morgan, P.A. in March 2012, I customarily

billed my clients at a rate of $350.00 for my services. My prior rate of $350.00 per hour was

approved within the Middle District of Florida, including more than five years ago. See Thomas

v. Bobs Barricades, Inc., No.: 6:13-cv-1256-Orl-22TBS, at D.E. 11 (M.D. Fla. Oct. 4, 2013),

report and recommendation adopted, No.: 6:13-cv-1256-Orl-22TBS, 2013 WL 5532744, at *2

(M.D. Fla. October, 7, 2013) ($350 per hour reasonable for undersigned counsel) and Curbelo, et

al. v. Mallard Cleaning Systems, LLC., No.: 6:14-cv-2103-Orl-37DAB, 2015 WL 13791863, at

*2 (M.D. Fla. April 13, 2015), report and recommendation adopted, No.: 6:14-cv-2103-Orl-

37DA, at D.E. 26 (M.D. Fla. April 15, 2015) (approving a rate of $350 per hour as reasonable for

undersigned counsel). My rate increased to $425.001 per hour in late April 2015 and was

recently awarded following the federal jury trial verdict in this matter. See Pena v. RDI, LLC,

NO.:8:17-cv-01404-AAS, 2019 WL 3017574, at *2 (M.D. Fla. Jul. 10, 2019). Here, I am seeking

a rate of $425.00 per hour. Based on my background, experience and skill, and recent award of

this rate, I believe this rate is reasonable.

          7.      My hourly rate is based on the fact that I have been a member in good standing of

the Florida bar practicing law since 2006 (over thirteen years), have successfully handled

hundreds of FLSA cases (in multiple states and venues), and have filed and handled numerous

cases in federal and state courts as well as arbitration. My experience includes more than ten

workers’ compensation bench trials and two jury verdicts in federal District court. I am admitted

to practice in the Southern, Northern and Middle Districts of Florida, the Western District of

Tennessee, the Southern District of Indiana and the Northern District of Illinois.

1
 See Femia v. Melbourne Greyhound Park, LLC, No.: 6:15-cv-113-Orl-22GJK, at D.E. 15 (M.D. Fla.
April 27, 2015), report and recommendation adopted, No.: 6:15-cv-113-Orl-22GJK, 2015 WL 2084752,
at *3 (M.D. Fla. April 30, 2015).
Case 8:17-cv-01404-AAS Document 119-1 Filed 03/30/20 Page 3 of 7 PageID 1209




       8.      I am a recognized leader in FLSA litigation and have served or am currently

serving as lead counsel in collective/class actions, including a nationwide collective action

before a federal District Court in Illinois. See Hudgins, et al. v. Total Quality Logistics, LLC,

2016 WL 7426135 (E.D. Ill. Dec. 23, 2016) (Order conditionally certifying a nationwide class of

current and former “LAET’s” and a class of current and former “LAE’s” and permitting the

facilitation of Notice to Potential Class Members who worked for Defendant in more than 50

offices located within 26 different states); see also, e.g., Pittman vs. Comfort Systems USA

(Southeast), Inc., 2013 WL 525006 (M.D. Fla. Feb. 13, 2013) (conditionally certifying class of

current and former full-time “Remote Service Technicians” regarding unpaid overtime claims)

and Pittman vs. Comfort Systems USA (Southeast), Inc., Case No. 8:12-cv-2142-30TGW, D.E.

44 (July 19, 2013) (expanding class to include additional employees of Defendant who were not

included in original class certified); Pierce, et al. vs. Frenchy’s South Beach Café, Inc., Case No.

8:14-cv-2573-T-23TGM, D.E. 29 (M.D. Fla. April 1, 2015) (appointment as class counsel in in a

Rule 23(g) class action and preliminary approval of class-wide settlement for the class of current

and former tipped servers); Pierre-Val, et al. v. Buccaneers Limited Partnership, LLC., d/b/a

Tampa Bay Buccaneers, 2015 WL 3776918 (M.D. Fla. June 14, 2015) (appointment as class

counsel in a Rule 23(g) class action and preliminary approval of class-wide settlement for the

class of current and former NFL cheerleaders); Ruddell v. James L. Manfre in his official

capacity as Sheriff of Flagler County Sheriff’s Office, Case No.: 3:14-cv-873-34MCR, D.E. 50

(M.D. Fla. July 30, 2015) (conditionally certifying class of current and former road patrol

deputies and correctional officers) and Beltran, et al. v. Seabreeze Electric, Inc., Case No.: 8:19-

cv-142-VMC-CPT, D.E. 35 (M.D. Fla. June 5, 2019)(Order conditionally certifying class of

current and former electricians).
Case 8:17-cv-01404-AAS Document 119-1 Filed 03/30/20 Page 4 of 7 PageID 1210




       9.      My paralegal on this case, Becki Rodak, has trained and worked as a paralegal,

specifically in FLSA cases since 2002. As represented in the hundreds of Attorney Affidavits

filed in Federal Court since 2002, she has extensive experience in both state and federal court

litigation, including drafting complaints, motions, discovery and affidavits. She has a vast

knowledge of State and Federal Rules of Civil Procedure. A reasonable hourly rate for Mrs.

Rodak’s services, based on superior training, experience and skill range is $135.00 per hour.

       10.     Pursuant to this Court’s Order (Doc. 115), the contemporaneous time records

representing time expended related to preparing the September 19, 2019 Motion to Enforce

Judgment and in performing subsequent work through the date that Defendant RDI, provided

Plaintiff with the disc of electronic documents referenced in the Fact Information Sheet, are

attached as Exhibit “1”.

       11.     The attorney time recorded on Exhibit “1” was all reasonably and necessarily

incurred in pursuit of this case.

       12.     The timesheets reflect a total of 14.0 attorney hours and .40 paralegal hours were

 spent prosecuting this matter on behalf of Plaintiff, Melido Pena. At the rate of $425.00 per

 hour for me and $135.00 for Becki Rodak, paralegal and attorneys’ fees in this matter as

 reflected in the timesheets total $6,004.00. See Exhibit “1.”

       13.     Claimant’s reasonable attorneys’ fees in this matter to date are $6,004.00.


       I, Kimberly De Arcangelis, declare under the penalty of perjury that the foregoing is true
and correct. Executed this 30th day of March, 2020.

                                             /s/ Kimberly De Arcangelis
                                             KIMBERLY DE ARCANGELIS, ESQ.
Case 8:17-cv-01404-AAS Document 119-1 Filed 03/30/20 Page 5 of 7 PageID 1211




                       EXHIBIT 1
Case 8:17-cv-01404-AAS Document 119-1 Filed 03/30/20 Page 6 of 7 PageID 1212
Case 8:17-cv-01404-AAS Document 119-1 Filed 03/30/20 Page 7 of 7 PageID 1213
